STATE OF MICHIGAN

                            COURT OF APPEALS



CHRISTENA JOHNSON,                                                 UNPUBLISHED
                                                                   October 1, 2015
               Plaintiff-Appellee,

v                                                                  No. 322037
                                                                   Genesee Circuit Court
JERMARX MARSH,                                                     Family Division
                                                                   LC No. 03-247042-DM
               Defendant-Appellant,
and

LEO YOUNG and DEBRA YOUNG,

               Third Parties-Appellees.



Before: OWENS, P.J., and SAAD and GADOLA, JJ.

GADOLA, J. (dissenting).

       I respectfully dissent.

       As the majority correctly points out, this case is not about substantive determinations
under the Revocation of Paternity Act, MCL 722.1431 et seq., or DMY’s best interests. The
only question before us is one of procedure: whether the trial court properly applied
MCR 2.612(C)(1)(f) in setting aside its January 2014 summary disposition order. Under the
binding precedents of this Court, I cannot agree that the trial court acted appropriately in doing
so.

        Before a trial court may grant relief under MCR 2.612(C)(1)(f), three requirements must
be met: “(1) the reason for setting aside the judgment must not fall under subsections a through
e, (2) the substantial rights of the opposing party must not be detrimentally affected if the
judgment is set aside, and (3) extraordinary circumstances must exist that mandate setting aside
the judgment in order to achieve justice.” Heugel v Heugel, 237 Mich. App. 471, 478-479; 603
NW2d 121 (1999). Generally, a court will only grant relief under subsection (f) if “the judgment
was obtained by the improper conduct of the party in whose favor it was rendered.” Id. at 479.
Although subsection (f) is the broadest avenue for relief under the court rule, “[w]ell-settled
policy considerations favoring finality of judgments circumscribe relief under
MCR 2.612(C)(1).” Rose v Rose, 289 Mich. App. 45, 58; 795 NW2d 611 (2010).

                                               -1-
        “An intervening change in law is not an appropriate basis for granting relief from a
judgment; indeed, if it were, it is not clear why all judgments rendered on the basis of a particular
interpretation of law should not be reopened when the interpretation is substantially changed.”
King v McPherson Hosp, 290 Mich. App. 299, 306; 810 NW2d 594 (2010) (citations and
quotation marks omitted). In Farley v Carp, 287 Mich. App. 1, 8; 782 NW2d 508 (2010), this
Court held in no uncertain terms that “relief from judgment under MCR 2.612(C)(1)(f) is
inappropriate where a party has not sought appellate review of a trial court’s final order and the
basis for relief from judgment is a subsequent appellate decision in a different case.”

         In this case, the January 2014 summary disposition order was the final order in the action;
thus, relief from judgment under MCR 2.612(C)(1)(f) was not proper because neither Johnson
nor Young sought appellate relief. The majority argues that the summary disposition order
should not be treated as a final order for purposes of granting relief under MCR 2.612(C)(1)(f)
because Marsh’s custody motion was still pending. MCR 7.202(6)(a)(i) defines “final judgment”
or “final order” in a civil case as “the first judgment or order that disposes of all the claims and
adjudicates the rights and liabilities of all the parties.” In LC No. 12-305688-DP, Marsh filed a
complaint under ROPA seeking to establish his paternity of DMY. The trial court’s January
2014 order constituted a final order because it revoked Young’s 2003 acknowledgment of
parentage and issued an order of filiation declaring Marsh to be DMY’s father, thus resolving all
of the claims between the parties concerning paternity. Although the lawsuit appeared to
continue as the trial court scheduled further proceedings regarding DMY’s custody, LC No. 12-
305688-DP was not a custody action, it was a paternity action under ROPA. Further, although
the paternity action was later consolidated with separate cases directly addressing DMY’s
custody, that consolidation did not occur until April 4, 2014, well after the 21-day time period
for filing an appeal by right in a civil action. MCR 7.204(A)(1)(a). The only basis for granting
relief from judgment was a subsequent appellate decision from our Supreme Court in an
unrelated case, In re Moiles, 495 Mich. 944; 843 NW2d 220 (2014), which was issued after the
trial court entered its January 2014 order. Accordingly, the summary disposition order was a
final order, and Young was precluded from obtaining relief from it under MCR 2.612(C)(1)(f).

         Further, regarding the second requirement to obtain relief under MCR 2.612(C)(1)(f)—
whether substantial rights of the opposing party would be detrimentally affected—I cannot agree
that Marsh’s substantial rights would not be detrimentally affected by setting aside the order of
filiation. See King, 290 Mich. App. at 304. Although DMY’s custody would still have to be
resolved if the order of Marsh’s filiation remained in place, Marsh’s status as a legal and
biological father would have invoked the presumption provided by MCL 722.25(1) that the
child’s best interests would be served by awarding custody to the parent. If the trial court’s relief
order remains in place, Marsh would lose this pro-parent presumption, and he would be required
to overcome the presumption that DMY’s best interests would be served by remaining in her
established custodial environment. Hunter v Hunter, 484 Mich. 247, 279; 771 NW2d 694 (2009).
Considering these legal standards and the essential and precious right of natural parents to




                                                -2-
control the care and custody of their children,1 the significance of the filiation order to Marsh’s
status in the proceedings cannot be overstated.

        The majority contends that we should make an exception in this case and leave the trial
court’s relief order in place because it would best protect DMY’s interests. Considering this
Court’s precedents, I cannot join the majority’s analysis, especially in light of the fact that
reinstituting the January 2014 order will not necessarily affect DMY’s custody. Although Marsh
would enjoy a pro-parent presumption in future custody proceedings, the Youngs could
overcome that presumption by providing clear and convincing evidence that custody with Marsh
would not serve DMY’s best interests. Hunter, 484 Mich. at 278-279. Under the facts of this
case, such an outcome is a very real possibility.

         I would reverse.



                                                            /s/ Michael F. Gadola




1
    See Troxel v Granville, 530 U.S. 57; 120 S. Ct. 2054; 147 L. Ed. 2d 49 (2000).


                                                -3-